David Newbern, Justice, dissenting. The sole issue in this appeal is whether the Trial Court erred in denying the petition of Max H. Pearson to intervene in the action of the First National Bank of DeWitt seeking to be declared a receiver. Intervention as a matter of right is governed by Ark. R. Civ. P. 24(a). The rule requires a party seeking to intervene as a matter of right to show that “disposition of the action may as a practical matter impair or impede his ability to protect [his] interest.” There has been no such showing in this case, so we should not reverse the Trial Court’s order which denied Mr. Pearson’s petition. We have no record of that which has occurred with respect to the Quadras, Inc., license before the Federal Communications Commission. We do, however, have before us the allegations of the Bank that it owns the Quadras stock and thus its assets, and that the FCC has declined to recognize the Bank’s interest in the license owned by Quadras, Inc., unless the Bank becomes a “receiver.” Mr. Pearson does not dispute any of those allegations. Mr. Pearson’s argument is stated in his brief before this Court as follows: But FNB admitted in its pleading that the FCC had refused to recognize FNB’s application for transfer of the license as a creditor and stockholder, but would recognize FNB’s application if it was a receiver. Thus, Max Pearson’s rights are effectively terminated since, without the receivership, FNB cannot proceed before the FCC and if FNB is permitted to act as receiver, it will naturally act in its own self interest, and declare Max Pearson’s contract with Quadras, Inc., void. [Emphasis supplied.] Allowing the Bank to be a receiver will not terminate Mr. Pearson’s rights. It will only put before the FCC another party who also has a claim to the license. There is no evidence the FCC will do anything, if both parties’ claims are before it, until the merits of the issues of the corporate ownership and the validity of the contract between Mr. Pearson and the corporation have been litigated elsewhere. Mr. Pearson does not say how his rights before the FCC may be affected other than that he would have a competitor. If there is to be any effect upon his interest in the license or if, in the language of Rule 24(a), his ability to protect his interest is to be impeded or impaired, that will come about as a result of whatever the weaknesses of his own case before the FCC may be, and not because another party is present to expose them. Mr. Pearson argues that if the Bank is allowed to be the receiver it will “declare Max Pearson’s contract with Quadras, Inc., void.” While that might well occur, Mr. Pearson has cited no authority whatever indicating such a declaration would affect his interest in the license. He either has such an interest or does not, and that issue will not be decided by a declaration by the Bank but will have to be decided in a court or before the FCC, the latter probably after litigation. While the majority’s inability to resist going beyond the intervention issue and commenting on the merits with respect to the legality of the receivership by referring to Ark. Code Ann. § 16-17-207 (1987) is understandable, it is improper. Again, the sole issue before us is the propriety of the refusal of the Trial Court to permit Mr. Pearson to intervene in the receivership proceeding and not the propriety of the order granting the receivership. He has failed to demonstrate that the receivership will affect his claim of an interest in the license, so the Trial Court’s decision should be affirmed. I respectfully dissent. Corbin and Roar JJ., join.